Case 2:21-cv-00034-BMM-JTJ Document 1-1 Filed 04/19/21 Page 1 of 8




                                                                     EXHIBIT A
Case 2:21-cv-00034-BMM-JTJ Document 1-1 Filed 04/19/21 Page 2 of 8




                                                                     EXHIBIT A
Case 2:21-cv-00034-BMM-JTJ Document 1-1 Filed 04/19/21 Page 3 of 8




                                                                     EXHIBIT A
Case 2:21-cv-00034-BMM-JTJ Document 1-1 Filed 04/19/21 Page 4 of 8




                                                                     EXHIBIT A
Case 2:21-cv-00034-BMM-JTJ Document 1-1 Filed 04/19/21 Page 5 of 8




                                                                     EXHIBIT A
Case 2:21-cv-00034-BMM-JTJ Document 1-1 Filed 04/19/21 Page 6 of 8




                                                                     EXHIBIT A
Case 2:21-cv-00034-BMM-JTJ Document 1-1 Filed 04/19/21 Page 7 of 8




                                                                     EXHIBIT A
Case 2:21-cv-00034-BMM-JTJ Document 1-1 Filed 04/19/21 Page 8 of 8




                                                                     EXHIBIT A
